Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the N/AP filed on 10/27/2021 and the set of claims filed on 09/27/2021. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for providing query completion suggestions in response to a map-based search query. The detailed implementation indicates: (1) A method, comprising: receiving plural terms corresponding to a map-based search query on a device; (2) Determining plural interpretations of the map-based search query, each interpretation based on a respective combination of tagging one or more of the plural terms as at least one of a first type, a second type or a third type, wherein a first interpretation of the plural interpretations comprises tagging a first of the plural terms as the first type and a second of the plural terms as the second type which differs from the first type; (2) For each interpretation of the plural interpretations, (a) determining a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging one of more of the plural terms, and (b) assigning a score for the interpretation based on the set of weight values for the interpretation; and (3) Providing at least one completion suggestion or search result based on the plural interpretations of the map-based search query, and on the assigned scores for the plural interpretations.

Pertinent Art
3.	Ziezold et al, US 20160084667, discloses facilitating searching and displaying of location relevant to a digital map, wherein the process comprises providing, on a representation of the digital map displayed on the display, for each of the locations, one of a plurality of different graphical user interface (GUI) elements characterised by different prominence levels to indicate the locations, wherein the prominence level of the GUI element used for each location is dependent on the level of detail at which the digital map is displayed and a deemed relevance of that location to a user query.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


~TBD~


Hung Le
02/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161